Citation Nr: 0531658	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-34 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.	Entitlement to service connection  for right ear hearing 
loss.

2.	Entitlement to service connection for disability due to 
radiation exposure.

3.	Entitlement to an effective date earlier than August 
2001 for increased dependents benefits.

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran's active military service extended from March 
1977 to January 1994.  He also had 1 year, 9 months and 15 
days of prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.   

The case was previously before the Board on July 2000.  The 
veteran subsequently relocated to Florida and the RO in St. 
Petersburg, Florida acquired jurisdiction over the claims.

As explain below, part of the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

During his personal hearing before the Board on September 26, 
2005, prior to the promulgation of a decision in the appeal, 
the appellant indicated that he was not interested in 
continuing with his appeal of the issue of service connection 
for disability due to radiation exposure.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant as to the issue of entitlement to service 
connection for disability due to radiation exposure have been 
met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

During his personal appearance at a hearing before the 
undersigned Veterans Law Judge sitting at the RO on September 
26, 2005, the appellant indicated specifically that he was 
not interested in continuing with his appeal of the issue of 
service connection for disability due to radiation exposure.

Inasmuch as the appellant has withdrawn that issue from 
further review on appeal, there remain no allegations of 
errors of fact or law for appellate consideration.  Since the 
Board does not have jurisdiction to review that particular 
issue on appeal it is dismissed without prejudice.

ORDER

The appeal as to the issue of entitlement to service 
connection for disability due to radiation exposure is 
dismissed.

REMAND

In July 2000, the Board entered a decision granting 
entitlement to service connection for major depression and 
remanding for additional development, among others, the 
issues service connection for right ear hearing loss and 
tinnitus.   

While the case was on remand status, the RO granted service 
connection for tinnitus and confirmed the denial of service 
connection for right ear hearing loss.

During his travel Board hearing before the undersigned in 
September 2005, the veteran firmly expressed his desire to 
pursue on appeal the issue of entitlement to an effective 
date for increased dependents benefits.


The record reflects that the RO denied that claim in August 
2005, essentially one month before the travel board hearing.  
While the veteran was issued a Supplemental Statement of the 
Case in August 2005, it does not appear that the RO complied 
with the enhanced duty-to-notify and duty-to-assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West 2002)].  

Further, after reviewing the records on appeal and the 
various letters that have been sent to the veteran, it cannot 
either be said that there has been sufficient or effective 
compliance with regard to the issue of service connection for 
right ear hearing loss.    

The RO at no time has sent a VCAA letter to the veteran 
notifying him of what was needed to substantiate the claims, 
what his responsibilities were with respect to the claims, 
and whether VA would assist him in any manner.  

Therefore, since it does not appear there has been sufficient 
VCAA notice on any of these two claims, the Board is 
constrained to remand these issues for compliance with the 
notice and duty to assist provisions contained in this law 
and to ensure the veteran has had full due process of law.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  The 
case is REMANDED for the following:


The RO should provide all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims on 
appeal.  Then, the RO should readjudicate 
the claims and issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, if any is 
appointed by the veteran.  An appropriate 
period of time should be allowed for 
response.  Subsequently, the case should 
be returned to the Board for further 
appellate review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the veteran until further notice.    

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






 Department of Veterans Affairs


